
	
		I
		112th CONGRESS
		1st Session
		H. R. 744
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2011
			Ms. Eddie Bernice Johnson of
			 Texas introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committees on
			 Small Business and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the National Commission on Women’s Business
		  Ownership, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Women’s Business Ownership Act of
			 2011.
		2.EstablishmentThere is established a commission to be
			 known as the National Commission on Women’s Business Ownership
			 (in this Act referred to as the Commission).
		3.Duties of the
			 Commission
			(a)ReviewThe Commission shall—
				(1)review the status
			 of women business owners across the United States and the progress made by
			 women business owners since the 1980 White House Conference on Small
			 Business;
				(2)review the role of
			 the Federal Government in aiding and promoting women business owners;
			 and
				(3)review data
			 collection procedures with respect to women-owned businesses, including for
			 Federal initiatives and procurement, with the goal of recommending improvements
			 to those procedures.
				(b)RecommendationsBased
			 on the review conducted under subsection (a), the Commission shall develop
			 recommendations on—
				(1)private-sector
			 initiatives for providing management and technical assistance to women business
			 owners;
				(2)ways to create
			 greater access to credit for women business owners; and
				(3)ways to enhance
			 Federal procurement opportunities for women business owners.
				(c)Business
			 ownershipFor purposes of this Act, a business is owned by a
			 woman if—
				(1)the sole owner is
			 a woman;
				(2)50 percent or more
			 of the partners are women; or
				(3)50 percent or more of the stock is owned by
			 women, if the business is a corporation.
				4.Membership
			(a)Number and
			 appointmentThe Commission
			 shall be composed of 9 members appointed as follows:
				(1)Three members
			 appointed by the President.
				(2)Three members
			 appointed by the Speaker of the House of Representatives from a list of 15
			 individuals nominated for appointment by the chairman of the Committee on Small
			 Business of the House of Representatives.
				(3)Three members
			 appointed by the majority leader of the Senate from a list of 15 individuals
			 nominated for appointment by the chairman of the Committee on Small Business
			 and Entrepreneurship of the Senate.
				(b)Qualifications
				(1)In
			 generalIndividuals appointed under subsection (a) shall be
			 specially qualified to serve on the Commission by virtue of their education,
			 training, or experience and may not be officers or employees of the Federal
			 Government or Members of Congress.
				(2)Political
			 affiliationOf the 3 members appointed under each of paragraphs
			 (1), (2), and (3) of subsection (a)—
					(A)not more than 2
			 members appointed under each paragraph may be of the same political
			 party;
					(B)at least one
			 member appointed under each paragraph shall be a woman; and
					(C)at least one
			 member appointed under each paragraph shall be an individual who is a small
			 business owner.
					(3)Geographical
			 balanceIn making appointments under subsection (a), the
			 appointing authorities should give consideration to achieving geographical
			 balance in the membership of the Commission.
				(c)TermEach
			 member of the Commission shall be appointed for the life of the Commission,
			 except that if any member of the Commission becomes an officer or employee of
			 the Federal Government or a Member of Congress that individual may continue as
			 a member of the Commission for not longer than the 30-day period beginning on
			 the date that individual becomes an officer or employee or a Member of
			 Congress.
			(d)VacanciesA
			 vacancy in the Commission shall be filled in the manner in which the original
			 appointment was made.
			(e)Pay
				(1)In
			 generalMembers of the Commission shall serve without pay, except
			 as provided in paragraph (2).
				(2)Travel
			 expensesWhile away from
			 their homes or regular places of business in the performance of services for
			 the Commission, members of the Commission shall be allowed travel expenses,
			 including per diem in lieu of subsistence, in the same manner as persons
			 employed intermittently in the Government service are allowed travel expenses
			 under section 5703 of title 5, United States Code.
				(f)QuorumFive
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
			(g)Chairperson and
			 Vice ChairpersonThe Chairperson and Vice Chairperson of the
			 Commission shall be designated by the President. The term of office of the
			 Chairperson and Vice Chairperson shall be the life of the Commission.
			(h)MeetingsThe
			 Commission shall meet not less than 4 times, and not more than 6 times, each
			 year. Meetings shall be at the call of a majority of the members of the
			 Commission.
			5.Director and
			 Staff of the Commission
			(a)Director and
			 staff
				(1)In
			 generalThe Commission shall have a Director who shall be
			 appointed by the Commission. The Commission, with the recommendation of the
			 Director, may appoint and fix the pay of 4 additional personnel.
				(2)Applicability of
			 certain lawsThe Director and staff of the Commission may be
			 appointed without regard to the provisions of title 5, United States Code,
			 governing appointments in the competitive service, and may be paid without
			 regard to the provisions of chapter 51 and subchapter III of chapter 53 of that
			 title, relating to classification and General Schedule pay rates, except that
			 an individual so appointed may not receive pay in excess of the maximum annual
			 rate of basic pay payable for grade GS–15 of the General Schedule.
				(b)ServicesThe
			 Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, but at rates for individuals not to
			 exceed the daily equivalent of the maximum annual rate of basic pay payable for
			 grade GS–15 of the General Schedule.
			(c)Staff of Federal
			 AgenciesUpon the request of the Commission, the head of any
			 Federal department or agency may detail, on a reimbursable basis, any of the
			 personnel of that department or agency to the Commission to assist the
			 Commission in carrying out the duties of the Commission under this Act.
			6.Powers of the
			 Commission
			(a)In
			 generalThe Commission may,
			 for the purpose of carrying out this Act, hold hearings, sit and act at times
			 and places, take testimony, and receive evidence, as the Commission considers
			 appropriate.
			(b)DelegationAny
			 member or agent of the Commission may, if authorized by the Commission, take
			 any action which the Commission is authorized to take by this section.
			(c)Access to
			 informationThe Commission may secure directly from any
			 department or agency of the United States information necessary to enable it to
			 carry out this Act. Upon the request of the Chairperson of the Commission, the
			 head of a department or agency shall furnish that information to the
			 Commission.
			(d)Use of
			 mailsThe Commission may use the United States mails in the same
			 manner and under the same conditions as other departments and agencies of the
			 United States.
			(e)Administrative
			 supportThe Administrator of General Services shall provide to
			 the Commission, on a reimbursable basis, such administrative support services
			 as the Commission may request.
			7.ReportsThe Commission shall transmit to the
			 President and to Congress interim reports as the Commission considers
			 appropriate and shall transmit a final report to the President and to Congress
			 not later than 26 months after the date of the Commission’s first meeting. The
			 final report shall contain a detailed statement of the findings and conclusions
			 of the Commission, including recommendations for legislation and administrative
			 actions the Commission considers appropriate.
		8.TerminationThe Commission shall cease to exist on the
			 date that the Commission transmits its final report to the President and to
			 Congress.
		9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act.
		
